Citation Nr: 1820046	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-26 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for an acquired psychiatric condition, claimed as panic disorder.

3.  Entitlement to service connection for a skin condition, claimed as shingles and hives.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from February 1992 to December 1994, including service in Southwest Asia from December 1993 to April 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at a video conference hearing before a Veterans Law Judge in November 2017.  A transcript of the hearing is associated with the claims file.  The Veterans Law Judge who conducted the November 2014 hearing is no longer employed by the Board.  The law requires that the Veterans Law Judge who conducts a hearing participate in the decision in an appeal.  See 38 U.S.C. § 7107 (c) (2012); 38 C.F.R. § 20.707 (2017).  The Veteran was informed of this in a February 2018 letter.  In his response later that month, she elected not to testify at another hearing before the Board.

The issues of service connection for an acquired psychiatric condition and a skin condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's headaches have been associated with her service connected medically unexplained chronic multisymptom illnesses of fibromyalgia and chronic fatigue syndrome.

CONCLUSION OF LAW

The criteria for service connection for headaches, associated with fibromyalgia and chronic fatigue syndrome, have all been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  

As a Persian Gulf Veteran, the Veteran may be entitled to compensation if she "exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of [38 C.F.R. § 3.317 ]" which have manifested to a compensable degree either in service or no later than December 31, 2016, and such symptomatology "by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis."  38 C.F.R. § 3.317.  She is currently service connected for chronic fatigue syndrome and fibromyalgia, which are medically unexplained chronic multisymptom illnesses under 38 C.F.R. § 3.317 (a)(2)(i), based on her Persian Gulf service. 

The record shows ongoing complaints of headaches.  At the time of her August 2012 VA examination, the Veteran reported a diagnosis of migraines in the 1990s.  A February 2016 VA treatment record notes a diagnosis of tension headaches related to the stress from dealing with multiple somatic complaints and problems at work and home.  At her November 2017 hearing the Veteran also noted headache pain associated with occipital neuralgia and cervicalgia.  The December 2014 fibromyalgia examiner associated the Veteran's headaches with her fibromyalgia.  Similarly, the November 2017 VA chronic fatigue syndrome examination listed headaches among the symptoms attributable to chronic fatigue syndrome.

The August 2012 VA examination stated that he could not resolve this issue without resort to mere speculation, noting no evidence of treatment for migraine headaches during service and insufficient evidence to relate migraine headache condition to a specific exposure event in Southwest Asia without resorting to mere speculation.  Nevertheless, the more recent VA examiners have repeatedly associated the Veteran's symptom of headaches with her Gulf War medically unexplained chronic multisymptom illnesses.

Thus, the record establishes headaches associated with fibromyalgia and/or chronic fatigue syndrome.  In granting service connection, the Board is mindful that any evaluation of headaches will be limited by the rule against pyramiding as this symptom is considered in determining the ratings for fibromyalgia and chronic fatigue syndrome.  See 38 C.F.R. § 4.14.  Nevertheless, service connection for headaches is granted.


ORDER

Service connection for headaches, associated with fibromyalgia and/or chronic fatigue syndrome, is granted.


REMAND

The Veteran has current acquired psychiatric diagnoses of anxiety, depression, and panic disorders, which she has related to the stress of her service connected physical disabilities.  She is service connected for chronic fatigue syndrome, fibromyalgia, headaches, and bilateral plantar fasciitis.  To date, the Veteran has not been afforded a VA psychiatric examination.  As such, one is necessary to determine whether her current psychiatric conditions are caused or aggravated by her service connected disabilities.

The Veteran has multiple skin conditions, including shingles and hives.  At her hearing, the Veteran associated her recurring bouts of shingles with a compromised immune system.  VA neurology treatment records from February 2016 to May 2016 include a notation that the Veteran's overall condition, which the Veteran described as shingles evolving to fibromyalgia and then chronic fatigue syndrome, resembles descriptions of chronic fatigue/immune dysfunction syndrome (CFIDS).  As the Veteran is service connected for both fibromyalgia and chronic fatigue syndrome, it is necessary to obtain a medical examination and opinion addressing whether the Veteran's shingles are causally linked to either disability.  Alternatively, VA treatment records suggest an association between the Veteran's hives and her psychiatric symptoms, including stress.  The question of whether the Veteran has an acquired psychiatric condition related to service.  To prevent any further delay, the VA examiner is instructed to address whether the Veteran's hives are causally linked to an acquired psychiatric condition.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for a VA examination by an appropriately qualified examiner with regard to any current acquired psychiatric condition.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed. All indicated studies should be conducted, and all findings reported in detail.

a.  Identify all relevant psychiatric diagnoses.

b.  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current acquired psychiatric condition was (a) caused by the Veteran's chronic fatigue syndrome, fibromyalgia, headaches, and/or bilateral plantar fasciitis, to include associated pain, or (b) chronically worsened beyond its natural progression (aggravated) by the Veteran's chronic fatigue syndrome, fibromyalgia, headaches, and/or bilateral plantar fasciitis, to include associated pain.

The examiner must support any and all opinions with a rationale.

If the examiner cannot provide any of the above opinions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies.  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

2.  Ensure that the Veteran is scheduled for a VA examination by an appropriately qualified examiner with regard to any current skin condition.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.

a.  Identify all relevant diagnoses associated with the Veteran's skin complaints.

b.  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any skin condition was (a) caused by Gulf War Illness or an acquired psychiatric condition or (b) chronically worsened beyond its natural progression (aggravated) by Gulf War Illness or an acquired psychiatric condition.

The examiner must support any and all opinions with a rationale.

If the examiner cannot provide any of the above opinions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies.  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

3.  After completion of the above and any additional development deemed necessary, readjudicate the claims of service connection for an acquired psychiatric condition and skin conditions.  If any of the benefits sought are not granted, furnish to the Veteran and her representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


